The Appeal in the above-entitled matter and the Motion to Dismiss Appeal in the above-entitled matter having been received and considered by the Acting Chief Justice pursuant to 7 N.T.C. 801, the Court finds:
1. The final Judgment and Order in this matter was entered on March I3, I979.
2. The Appeal in this matter was filed on May 23, I979.
3. Rule 2(c) of the Rules of Appellate Procedure requires an appeal to be filed within thirty (30) calendar days of the final Judgment and Order.
4. The Appeal in this matter was not filed within thirty (30) days.
5. The Motion for Correction of Error is in the nature of post-judgment relief and the Order Denying the Correction of Alleged Error is not the appealable order. This Court has specifically held in Roanhorse v. The Navajo Tribe, et al., 1 Nav. R. 241 that motions for post-judgment relief do not toll the time for appeal which runs from the entry of the final judgment. See also Yabeny v. Tome, et al., 1 Nav. R. 257.
6. Appellant's right to appeal is not prejudiced by any *71failure of the District Judge to act on a Motion to Correct Error as an appeal is timely even without action on the sixth day according to Rule 5(d), Rules of Appellate Procedure.
Dated this 21st day of June, 1979.
7. An appellant has sufficient time to have a Motion to Correct Error acted upon before an appeal.
THEREFORE, the Appeal in the above-entitled matter filed the 23rd day of May, 1979 is DISMISSED.
Marie F. Neswood
Acting Chief Justice of the Navajo Nation